                                  Case 18-12491-CSS                  Doc 1        Filed 11/04/18           Page 1 of 35

Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF DELAWARE

Case number (if known)                                                      Chapter      11
                                                                                                                          o   Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                          4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Promise Healthcare Group, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed          FKA Founding Partners Designee, LLC
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  999 Yamato Road, 3rd FL
                                  Boca Raton, FL 33431
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Palm Beach                                                      Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       http://promisehealthcare.com


6.   Type of debtor               n   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                  o   Partnership (excluding LLP)
                                  o   Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                       Case 18-12491-CSS                  Doc 1         Filed 11/04/18             Page 2 of 35
Debtor    Promise Healthcare Group, LLC                                                                 Case number (if known)
          Name



7.   Describe debtor's business         A. Check one:
                                        n   Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                        o   Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                        o   Railroad (as defined in 11 U.S.C. § 101(44))
                                        o   Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                        o   Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                        o   Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                        o   None of the above

                                        B. Check all that apply
                                        o Tax-exempt entity (as described in 26 U.S.C. §501)
                                        o Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        o Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                        C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                           See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 6223

8.   Under which chapter of the         Check one:
     Bankruptcy Code is the
     debtor filing?
                                        o   Chapter 7
                                        o   Chapter 9

                                        n   Chapter 11. Check all that apply:
                                                             o    Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                             o    The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                             o    A plan is being filed with this petition.
                                                             o    Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                             o    The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                             o    The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        o   Chapter 12



9.   Were prior bankruptcy              n No.
     cases filed by or against
     the debtor within the last 8       o Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                                  Case number
                                                  District                                 When                                  Case number


10. Are any bankruptcy cases            o No
    pending or being filed by a
    business partner or an              n Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor     See attached Schedule 1                                         Relationship
                                                  District                                 When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                                Case 18-12491-CSS                    Doc 1        Filed 11/04/18             Page 3 of 35
Debtor   Promise Healthcare Group, LLC                                                           Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                n      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.

                                       A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or      n No
    have possession of any
    real property or personal             Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                o Yes.
    property that needs
    immediate attention?                  Why does the property need immediate attention? (Check all that apply.)
                                          o It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                             What is the hazard?
                                          o It needs to be physically secured or protected from the weather.
                                          o It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                             livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                          o Other
                                          Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                          Is the property insured?
                                          o No
                                          o Yes.      Insurance agency
                                                      Contact name
                                                      Phone



         Statistical and administrative information

13. Debtor's estimation of      .       Check one:
    available funds
                                        n Funds will be available for distribution to unsecured creditors.
                                        o After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of         n 1-49                                          o 1,000-5,000                              o 25,001-50,000
    creditors                                                                   o 5001-10,000                              o 50,001-100,000
                                o 50-99
                                o 100-199                                       o 10,001-25,000                            o More than100,000
                                o 200-999

15. Estimated Assets            n $0 - $50,000                                  o $1,000,001 - $10 million                 o $500,000,001 - $1 billion
                                o $50,001 - $100,000                            o $10,000,001 - $50 million                o $1,000,000,001 - $10 billion
                                o $100,001 - $500,000                           o $50,000,001 - $100 million               o $10,000,000,001 - $50 billion
                                o $500,001 - $1 million                         o $100,000,001 - $500 million              o More than $50 billion

16. Estimated liabilities       o $0 - $50,000                                  o $1,000,001 - $10 million                 o $500,000,001 - $1 billion
                                o $50,001 - $100,000                            o $10,000,001 - $50 million                o $1,000,000,001 - $10 billion
                                o $100,001 - $500,000                           n $50,000,001 - $100 million               o $10,000,000,001 - $50 billion
                                o $500,001 - $1 million                         o $100,000,001 - $500 million              o More than $50 billion




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                                 Case 18-12491-CSS                    Doc 1        Filed 11/04/18             Page 4 of 35
Debtor   Promise Healthcare Group, LLC                                                             Case number (if known)
         Name



         Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on     11/04/2018
                                                  MM / DD / YYYY


                             X                                                                           Andrew Hinkelman
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Chief Restructuring Officer




18. Signature of attorney    X                                                                             Date 11/04/2018
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 STUART M. BROWN
                                 Printed name

                                 DLA Piper LLP (US)
                                 Firm name

                                 1201 North Market Street
                                 Suite 2100
                                 Wilmington, DE 19801
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     302­468­5700                  Email address      stuart.brown@dlapiper.com

                                  DE Bar #4050
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
                 Case 18-12491-CSS   Doc 1   Filed 11/04/18    Page 5 of 35
                     FORM 201. VOLUNTARY PETITION - Schedule 1
                         Pending Bankruptcy Cases Attachment

Debtors                                                       District    Relationship
Promise Healthcare Group, LLC                                 DE          Parent
Promise Healthcare Holdings, Inc.                             DE          Affiliate
Promise Healthcare, Inc.                                      DE          Affiliate
Promise Healthcare #2, Inc.                                   DE          Affiliate
Promise Hospital of Dallas, Inc.                              DE          Affiliate
Promise Hospital of Overland Park, Inc.                       DE          Affiliate
Promise Hospital of Wichita Falls, Inc.                       DE          Affiliate
Promise Skilled Nursing Facility of Overland Park, Inc.       DE          Affiliate
Promise Skilled Nursing Facility of Wichita Falls, Inc.       DE          Affiliate
Promise Hospital of Phoenix, Inc.                             DE          Affiliate
Promise Hospital of Ascension, Inc.                           DE          Affiliate
Promise Hospital of Baton Rouge, Inc.                         DE          Affiliate
Promise Hospital of Louisiana, Inc.                           DE          Affiliate
Professional Rehabilitation Hospital, L.L.C.                  DE          Affiliate
Promise Hospital of Salt Lake, Inc.                           DE          Affiliate
Promise Hospital of Vicksburg, Inc.                           DE          Affiliate
HLP of Shreveport, Inc.                                       DE          Affiliate
Bossier Land Acquisition Corp.                                DE          Affiliate
Promise Hospital of Florida at The Villages, Inc.             DE          Affiliate
Promise Hospital of Dade, Inc.                                DE          Affiliate
Promise Hospital of Lee, Inc.                                 DE          Affiliate
Promise Properties of Dade, Inc.                              DE          Affiliate
Promise Properties of Lee, Inc.                               DE          Affiliate
Promise Properties of Shreveport, LLC                         DE          Affiliate
HLP Healthcare, Inc.                                          DE          Affiliate
Quantum Health, Inc.                                          DE          Affiliate
HLP Properties, Inc.                                          DE          Affiliate
Quantum Properties, L.P.                                      DE          Affiliate
Promise Healthcare of California, Inc.                        DE          Affiliate
PH-ELA, Inc.                                                  DE          Affiliate
Promise Hospital of East Los Angeles, L.P.                    DE          Affiliate
Success Healthcare, LLC                                       DE          Affiliate
HLP of Los Angeles, LLC                                       DE          Affiliate
Success Healthcare 1, LLC                                     DE          Affiliate
Success Healthcare 2, LLC                                     DE          Affiliate
St. Alexius Hospital Corporation #1                           DE          Affiliate
St. Alexius Properties, LLC                                   DE          Affiliate
LH Acquisition, LLC                                           DE          Affiliate
HLP Properties of Vidalia, LLC                                DE          Affiliate
Vidalia Real Estate Partners, LLC                             DE          Affiliate
HLP Properties at The Villages, Holdings, LLC                 DE          Affiliate
HLP Properties at the Villages, L.L.C.                        DE          Affiliate
Promise Behavioral Health Hospital of Shreveport, Inc.        DE          Affiliate
Promise Rejuvenation Centers, Inc.                            DE          Affiliate
Promise Rejuvenation Center at the Villages, Inc.             DE          Affiliate
PHG Technology Development and Services Company, Inc.         DE          Affiliate

4813-4709-7462
                   Case 18-12491-CSS     Doc 1     Filed 11/04/18     Page 6 of 35



                              OMNIBUS WRITTEN CONSENT

                                        November 4, 2018

         Effective as of the date written above, the undersigned, being, collectively, the board of
managers of the limited liability company set forth on Schedule A hereto, the board of directors
of each corporation set forth on Schedule B hereto, the board of managers of each limited
liability company set forth on Schedule C hereto, the sole manager of each limited liability
company set forth on Schedule D hereto, the board of managers of the limited liability company
set forth on Schedule E hereto, the managing member of the limited liability company set forth
on Schedule F hereto, the sole manager of the limited liability company set forth on Schedule G
hereto, the sole manager of the limited liability company set forth on Schedule H hereto, the
general partner of the limited partnership set forth on Schedule I hereto, and the general partner
of the limited partnership set forth on Schedule J hereto (each such governing body, individually,
a “Governing Body” and, collectively, the “Governing Bodies”. Each of the corporations,
limited liability companies, and limited partnerships, as applicable, listed on Schedules A, B, C,
D, E, F, G, H, I, and J hereto are referred to individually herein, each as a “Company” and,
collectively, the “Companies”.) hereby take the following actions and adopt, approve, and ratify
the following resolutions by written consent:

        WHEREAS, the respective Governing Body of each Company has considered
presentations by the management and the financial and legal advisors of such Company
regarding the liabilities and liquidity situation of such Company, the strategic alternatives
available to them and the effect of the foregoing on such Company’s business and enterprise
value; and

        WHEREAS, the respective Governing Body of each Company has consulted with the
management and the financial and legal advisors of such Company and fully considered each of
the strategic alternatives available to such Company.

         NOW, THEREFORE, BE IT,

        RESOLVED, that in the judgment of the respective Governing Body of each Company, it
is desirable and in the best interests of such Company, its creditors and other parties in interest,
that such Company shall be, and hereby is, authorized to file or cause to be filed a voluntary
petition for relief (each, individually, a “Chapter 11 Case” and, collectively, the “Chapter 11
Cases”) under the provisions of chapter 11 of title 11 of the United States Code (the “Bankruptcy
Code”) in the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy
Court”);

       FURTHER RESOLVED, that effective immediately each Company accepts the
resignation of and hereby removes James Hopwood as VP, CFO, and Treasurer of each
Company;

       FURTHER RESOLVED, that effective immediately Andrew Hinkelman is hereby
appointed as Interim Chief Financial Officer and Chief Restructuring Officer of each Company,



4819-2101-8487.8
                   Case 18-12491-CSS     Doc 1    Filed 11/04/18     Page 7 of 35



to act on behalf of each Company in the transaction of the business of the Company and to serve
as such at the pleasure of the Governing Body of each Company, until the appointment of his
successor or until his earlier resignation or removal;

        FURTHER RESOLVED, that each individual listed as an Officer of each Company on
Schedules A, B, C, D, E, F, G, H, I, and J hereto, as applicable, in his or her capacity as
described on such Schedules (each, individually, an “Authorized Officer” and, collectively, the
“Authorized Officers”), acting alone or with one or more other Authorized Officers be, and
hereby is, authorized, empowered and directed to execute and file in the name of and on behalf
of each Company (except with respect to each Company that is a limited partnership, for which
each Authorized Officer is acting on behalf of the respective general partner thereof, which acts
on behalf of each such limited partnership) all petitions, schedules, lists, applications, and
motions, papers, instruments and documents, and to take any and all action that he deems
necessary or proper to obtain such relief, including, without limitation, (i) any action necessary
to maintain the ordinary course operation of each Company’s business, and (ii) obtain credit,
grant liens and adequate protection, and sell assets free and clear of liens, claims, encumbrances
and the rights of others, propose plans of reorganization or liquidation and take any and all other
actions necessary for the successful prosecution of the Chapter 11 Cases, provided that in the
case of this clause (ii), such action shall first have been expressly approved by the respective
Governing Body;

        FURTHER RESOLVED, that each of the Authorized Officers be, and hereby is,
authorized and directed to employ in the name of and on behalf of each Company (except with
respect to each Company that is a limited partnership, for which each Authorized Officer is
acting on behalf of the respective general partner thereof) the law firms of Waller Lansden
Dortch & Davis, LLP, DLA Piper LLP (US), Butler Snow LLP, and such other law firms as may
be employed by an Authorized Officer (collectively, the “Bankruptcy Counsel”) as general or
special bankruptcy co-counsel to represent and assist each Company in carrying out its duties
under the Bankruptcy Code, and to take any and all actions to advance such Company’s rights
and obligations, including filing any pleadings; and in connection therewith, each Authorized
Officer, with power of delegation, is hereby authorized and directed to execute appropriate
retention agreements, pay appropriate retainers, and to cause to be filed an appropriate
application for authority to retain the services of the Bankruptcy Counsel;

        FURTHER RESOLVED, that each of the Authorized Officers be, and hereby is,
authorized and directed to employ the firms FTI Consulting as financial and restructuring
advisor, and Houlihan Lokey and MTS Health Partners, L.P., as investment bankers
(collectively, the “Financial Advisors”) to, among other things, assist each Company in
evaluating its business and prospects, developing a long-term business plan, developing financial
data for evaluation by its Governing Body, creditors, or other third parties, in each case, as
requested by such Company, evaluating such Company’s capital structure, responding to issues
related to such Company’s financial liquidity, and in any sale, reorganization, business
combination, or similar disposition of such Company’s assets; and in connection therewith, each
Authorized Officer, with power of delegation, is hereby authorized and directed to execute
appropriate retention agreements, pay appropriate retainers, and to cause to be filed an
appropriate application for authority to retain the services of the Financial Advisors;



4819-2101-8487.8
                   Case 18-12491-CSS     Doc 1    Filed 11/04/18     Page 8 of 35




       FURTHER RESOLVED, that each of the Authorized Officers be, and hereby is,
authorized and directed to employ the firm of Prime Clerk LLC as notice and claims agent to
represent and assist each Company in carrying out its duties under the Bankruptcy Code, and to
take any and all actions to advance such Company’s rights and obligations; and in connection
therewith, each Authorized Officer, with power of delegation, is hereby authorized and directed
to execute appropriate retention agreements, pay appropriate retainers, and to cause to be filed
appropriate applications for authority to retain the services of Prime Clerk LLC;

        FURTHER RESOLVED, that each of the Authorized Officers be, and hereby is,
authorized and directed to employ in the name of and on behalf of each Company (except with
respect to each Company that is a limited partnership, for which each Authorized Officer is
acting on behalf of the respective general partner thereof) any other professionals to assist each
Company in carrying out its duties under the Bankruptcy Code and other applicable laws,
regulations and rules in the ordinary course of each Company’s business; and in connection
therewith, each Authorized Officer, with power of delegation, is hereby authorized and directed
to execute appropriate retention agreements, pay appropriate retainers and fees, and to cause to
be filed an appropriate application for authority to retain the services of any other professionals
as necessary;

        FURTHER RESOLVED, that each of the Authorized Officers be, and hereby is, with
power of delegation, authorized, empowered and directed in the name of and on behalf of each
Company (except with respect to each Company that is a limited partnership, for which each
Authorized Officer is acting on behalf of the respective general partner thereof) to execute and
file all petitions, schedules, motions, lists, applications, pleadings, and other papers and, in
connection therewith, to employ and retain all assistance by legal counsel, accountants, financial
advisors, and other professionals and to take and perform any and all further acts and deeds that
such Authorized Officer deems necessary, proper, or desirable in connection with each
Company’s Chapter 11 Case, with a view to the successful prosecution of each such case;

        FURTHER RESOLVED, that in the judgment of the respective Governing Body of each
Company, it is desirable and in the best interests of such Company, its creditors and other parties
in interest, that such Company shall be, and hereby is, authorized to obtain senior secured
superpriority postpetition financing (the “DIP Financing”) on the terms and conditions of the
proposed debtor in possession financing agreement or term sheet between the applicable
Companies, as borrowers or guarantors, as applicable, the financial institutions from time to time
party thereto as lenders (the “DIP Lenders”), the administrative agent and collateral agent (in
such capacities, the “DIP Agent”), and other agents and entities from time to time party thereto
substantially in the form presented to each Governing Body on or in advance of the date hereof,
with such changes, additions, and modifications thereto as an Authorized Officer executing the
same shall approve, such approval to be conclusively evidenced by an Authorized Officer’s
execution and delivery thereof and to grant to the DIP Agent for itself and for the benefit of the
DIP Lenders liens on substantially all of the Companies’ assets with priority under sections
364(c) and (d) of the Bankruptcy Code;




4819-2101-8487.8
                   Case 18-12491-CSS     Doc 1    Filed 11/04/18     Page 9 of 35



        FURTHER RESOLVED, that each Company will obtain benefits from the use of
collateral, including cash collateral, as that term is defined in section 363(a) of the Bankruptcy
Code (the “Cash Collateral”), which is security for certain prepetition secured lenders
(collectively, the “Secured Lenders”) party to that certain Credit Agreement dated as of March
21, 2016, by and among Promise Healthcare Group, LLC, as “Parent”, certain other Companies,
as “Borrowers” and “Guarantors”, as applicable, certain financial institutions from time to time
party thereto as “Lenders”, and Wells Fargo Bank, National Association, as administrative agent
for such Lenders;

        FURTHER RESOLVED, that, in order to use and obtain the benefits of the Cash
Collateral, and in accordance with section 363 of the Bankruptcy Code, each Company will
provide certain adequate protection to the Secured Lenders (the “Adequate Protection
Obligations”), as documented in a proposed interim DIP order substantially in the form presented
to the Board on or in advance of the date hereof, with such changes, additions, and modifications
thereto as an Authorized Officer executing the same shall approve, such approval to be
conclusively evidenced by an Authorized Officer’s execution and delivery thereof, (the “Interim
DIP Order”) to be submitted for approval to the Bankruptcy Court;

        FURTHER RESOLVED, that the form, terms, and provisions of the Interim DIP Order to
which each Company is or will be subject, and the actions and transactions contemplated thereby
be, and hereby are authorized, adopted, and approved, and each Authorized Officer be, and
hereby is, authorized and empowered, in the name of and on behalf of each Company (except
with respect to each Company that is a limited partnership, for which each Authorized Officer is
acting on behalf of the respective general partner thereof), to take such actions and negotiate or
cause to be prepared and negotiated and to execute, deliver, perform, and cause the performance
of, the Interim DIP Order, and such other agreements, certificates, instruments, receipts,
petitions, motions, or other papers or documents to which such Company is or will be a party,
including, but not limited to any security and pledge agreement or guaranty agreement
(collectively with the Interim DIP Order, the “DIP Documents”), incur and pay or cause to be
paid all fees and expenses and engage such persons, in each case, in the form or substantially in
the form thereof presented to the respective Governing Body of each Company on or in advance
of the date hereof, with such changes, additions, and modifications thereto as an Authorized
Officer executing the same shall approve, such approval to be conclusively evidenced by an
Authorized Officers’ execution and delivery thereof;

        FURTHER RESOLVED, that each Company, as debtor and debtor in possession under
the Bankruptcy Code be, and hereby is, authorized to negotiate and incur the Adequate
Protection Obligations, grant liens, make periodic payments, and to undertake any and all related
transactions on substantially the same terms as contemplated under the DIP Documents
(collectively, the “Adequate Protection Transactions”);

       FURTHER RESOLVED, that each of the Authorized Officers be, and hereby is,
authorized and directed, and empowered in the name of, and on behalf of, each Company, as
debtor and debtor in possession, to take such actions as in his reasonable discretion is determined
to be necessary, desirable, or appropriate and execute the Adequate Protection Transactions,
including delivery of: (a) the DIP Documents and such agreements, certificates, instruments,



4819-2101-8487.8
                   Case 18-12491-CSS    Doc 1    Filed 11/04/18     Page 10 of 35



guaranties, notices, and any and all other documents, including, without limitation, any
amendments to any DIP Documents (collectively, the “Adequate Protection Documents”); (b)
such other instruments, certificates, notices, assignments, and documents as may be reasonably
requested by the DIP Agent; and (c) such forms of deposit, account control agreements, officer’s
certificates, and compliance certificates as may be required by the DIP Documents or any other
Adequate Protection Document;

        FURTHER RESOLVED, that each of the Authorized Officers be, and hereby is,
authorized, directed, and empowered in the name of, and on behalf of, each Company to file or
to authorize the DIP Agent to file any Uniform Commercial Code (the “UCC”) financing
statements, any other equivalent filings, any intellectual property filings and recordation and any
necessary assignments for security or other documents in the name of each Company that the
DIP Agent deems necessary or appropriate to perfect any lien or security interest granted under
the Interim DIP Order, including any such UCC financing statement containing a generic
description of collateral, such as “all assets,” “all property now or hereafter acquired” and other
similar descriptions of like import, and to execute and deliver, and to record or authorize the
recording of, such mortgages and deeds of trust in respect of real property of each Company and
such other filings in respect of intellectual and other property of each Company, in each case as
the DIP Agent may reasonably request to perfect the security interests of the DIP Agent under
the Interim DIP Order;

        FURTHER RESOLVED, that each of the Authorized Officers be, and hereby is,
authorized, directed, and empowered in the name of, and on behalf of, each Company to execute
and deliver subordination agreements as may be required by the DIP Agent, subordinating any
lien or security interest held by such Company on the real property of any other Company to any
lien or security interest on the real property of such other Company granted to the DIP Agent by
such other Company pursuant to the DIP Documents;

        FURTHER RESOLVED, that each of the Authorized Officers be, and hereby is,
authorized, directed, and empowered in the name of, and on behalf of, each Company to take all
such further actions, including, without limitation, to pay or approve the payment of adequate
protection, appropriate fees and expenses payable in connection with the Adequate Protection
Transactions and appropriate fees and expenses incurred by or on behalf of such Company in
connection with the foregoing resolutions, in accordance with the terms of the Adequate
Protection Documents, which shall in his sole judgment be necessary, proper, or advisable to
perform any of such Company’s obligations under or in connection with the Interim DIP Order
or any of the other Adequate Protection Documents and the transactions contemplated therein
and to carry out fully the intent of the foregoing resolutions;

        FURTHER RESOLVED, that, in addition to the specific authorizations heretofore
conferred upon each Authorized Officer, each Authorized Officer (and his designees and
delegates) be, and hereby is, authorized and empowered, in the name of and on behalf of each
Company (except with respect to each Company that is a limited partnership, for which each
Authorized Officer is acting on behalf of the respective general partner thereof), to take or cause
to be taken any and all such other and further action, and to execute, acknowledge, deliver and
file any and all such agreements, certificates, instruments and other documents and to pay all



4819-2101-8487.8
                   Case 18-12491-CSS    Doc 1     Filed 11/04/18     Page 11 of 35



expenses, including but not limited to filing fees, in each case as in such Authorized Officer’s (or
his designees’ or delegates’) judgment, shall be necessary, advisable or desirable in order to fully
carry out the intent and accomplish the purposes of the resolutions adopted herein;

        FURTHER RESOLVED, that the respective Governing Body of each Company has
received sufficient notice of the actions and transactions relating to the matters contemplated by
the foregoing resolutions, as may be required by the organizational documents of each Company,
or hereby waives any right to have received such notice;

        FURTHER RESOLVED, that all acts, actions and transactions relating to the matters
contemplated by the foregoing resolutions done in the name of and on behalf of each Company
(except with respect to each Company that is a limited partnership, for which each Authorized
Officer is acting on behalf of the respective general partner thereof), which acts would have been
approved by the foregoing resolutions except that such acts were taken before the adoption of
these resolutions, are hereby in all respects approved and ratified as the true acts and deeds of
each Company with the same force and effect as if each such act, transaction, agreement or
certificate has been specifically authorized in advance by resolution of the respective Governing
Body of each Company; and

        FURTHER RESOLVED, that each Authorized Officer (and his designees and delegates)
be, and hereby is, authorized and empowered to take all actions, or to not take any action in the
name of and on behalf of each Company (except with respect to each Company that is a limited
partnership, for which each Authorized Officer is acting on behalf of the respective general
partner thereof), with respect to the transactions contemplated by these resolutions hereunder, as
such Authorized Officer shall deem necessary or desirable in such Authorized Officer’s
reasonable business judgment, as may be necessary or convenient to effectuate the purposes of
the transactions contemplated herein.

       This consent may be executed in as many counterparts as may be required; all
counterparts shall collectively constitute one and the same consent.

                           [Remainder of Page Intentionally Left Blank]




4819-2101-8487.8
DocuSign Envelope ID: DA6312D8-838D-4C34-ADF0-0EF8B6A5E0DD
                               Case 18-12491-CSS        Doc 1     Filed 11/04/18          Page 12 of 35



                    IN WITNESS WHEREOF, the undersigned have executed this consent as of the date first
            written above.



                                                                      James F. Brown


                                                                      Keith W. Kennedy


                                                                      Michael Keller


                                                                      Edmund C. Woodbury


                                                                      BEING ALL OF THE MEMBERS OF THE
                                                                      BOARD OF MANAGERS OF THE
                                                                      COMPANY LISTED ON SCHEDULE A.


                                                                      James F. Brown


                                                                      Keith W. Kennedy


                                                                      BEING ALL THE MEMBERS OF THE
                                                                      BOARD OF DIRECTORS OF EACH
                                                                      COMPANY LISTED ON SCHEDULE B.


                                                                      James F. Brown


                                                                      Keith W. Kennedy


                                                                      BEING ALL THE MEMBERS OF THE
                                                                      BOARD OF MANAGERS OF EACH
                                                                      COMPANY LISTED ON SCHEDULE C.




            4819-2101-8487.7
                                             [Signature Page – Omnibus Written Consent]
DocuSign Envelope ID: DA6312D8-838D-4C34-ADF0-0EF8B6A5E0DD
                               Case 18-12491-CSS        Doc 1     Filed 11/04/18          Page 13 of 35



                                                     PROMISE HEALTHCARE, INC.

                                                     By:
                                                     Name: Suzanne Sterling
                                                     Title: Executive Vice President and Secretary

                                                     BEING THE SOLE MANAGER OF EACH COMPANY
                                                     LISTED ON SCHEDULE D.


                                                     James F. Brown


                                                     Keith W. Kennedy

                                                     BEING ALL THE MEMBERS OF THE BOARD OF
                                                     MANAGERS OF EACH COMPANY LISTED ON
                                                     SCHEDULE E.

                                                     HLP PROPERTIES OF VIDALIA, LLC

                                                     By: Promise Healthcare, Inc., its sole manager

                                                             By:
                                                             Name: Suzanne Sterling
                                                             Title: Executive Vice President and Secretary

                                                     BEING THE MANAGING MEMBER                            OF   THE
                                                     COMPANY LISTED ON SCHEDULE F.

                                                     SUCCESS HEALTHCARE, LLC

                                                     By:
                                                     Name: Suzanne Sterling
                                                     Title: Executive Vice President and Secretary

                                                     BEING THE SOLE MANAGER OF THE COMPANY
                                                     LISTED ON SCHEDULE G.

                                                     SUCCESS HEALTHCARE 2, LLC

                                                     By:
                                                     Name: Suzanne Sterling
                                                     Title: Executive Vice President and Secretary




            4819-2101-8487.7
                                             [Signature Page – Omnibus Written Consent]
DocuSign Envelope ID: DA6312D8-838D-4C34-ADF0-0EF8B6A5E0DD
                               Case 18-12491-CSS        Doc 1     Filed 11/04/18          Page 14 of 35



                                                     BEING THE SOLE MANAGER OF THE COMPANY
                                                     LISTED ON SCHEDULE H.


                                                     PROMISE HEALTHCARE OF CALIFORNIA, INC.

                                                     By:
                                                     Name: Suzanne Sterling
                                                     Title: Executive Vice President and Secretary

                                                     BEING THE GENERAL PARTNER OF THE COMPANY
                                                     LISTED ON SCHEDULE I.

                                                     HLP PROPERTIES, INC.

                                                     By:
                                                     Name: Suzanne Sterling
                                                     Title: Executive Vice President and Secretary

                                                     BEING THE GENERAL PARTNER OF THE COMPANY
                                                     LISTED ON SCHEDULE J.




            4819-2101-8487.7
                                             [Signature Page – Omnibus Written Consent]
         Case 18-12491-CSS         Doc 1   Filed 11/04/18     Page 15 of 35



                                     Schedule A


                Name of Company                              Sole Member/Officers
1. Promise Healthcare Group, LLC                  Board of Managers:
                                                  Michael Keller
                                                  Edmund C. Woodbury
                                                  James F. Brown
                                                  Keith W. Kennedy


                                                  Officers:
                                                  Charles Posternack, President
                                                  Suzanne Sterling, Executive Vice President
                                                  and Secretary
                                                  Andrew Hinkelman, Interim Chief Financial
                                                  Officer and Chief Restructuring Officer
           Case 18-12491-CSS          Doc 1    Filed 11/04/18      Page 16 of 35



                                         Schedule B

                    Name of Company                           Board of Directors/Officers
1.    Promise Hospital of Ascension, Inc.             Board of Directors:
2.    Promise Hospital of Baton Rouge, Inc.           James F. Brown
3.    Promise Hospital of Dade, Inc.                  Keith W. Kennedy
4.    Promise Hospital of Dallas, Inc.
5.    Promise Hospital of Florida at the Villages,    Officers:
      Inc.                                            Charles Posternack, President
6.    Promise Hospital of Lee, Inc.                   Suzanne Sterling, Executive Vice President
7.    Promise Hospital of Louisiana, Inc.             and Secretary
8.    Promise Hospital of Overland Park, Inc.         Andrew Hinkelman, Interim Chief Financial
9.    Promise Hospital of Phoenix, Inc.               Officer and Chief Restructuring Officer
10.   Promise Hospital of Salt Lake, Inc.
11.   Promise Hospital of Vicksburg, Inc.
12.   Promise Hospital of Wichita Falls, Inc.
13.   Promise Skilled Nursing Facility of Overland
      Park, Inc.
14.   Promise Skilled Nursing Facility of Wichita
      Falls, Inc.
15.   Quantum Health, Inc.
16.   St. Alexius Hospital Corporation #1
17.   HLP Healthcare, Inc.
18.   PH-ELA, Inc.
19.   Promise Healthcare #2, Inc.
20.   Promise Healthcare of California, Inc.
21.   Promise Healthcare Holdings, Inc.
22.   Promise Healthcare, Inc.
23.   Promise Properties of Dade, Inc.
24.   Promise Properties of Lee, Inc.
25.   HLP of Shreveport, Inc.
26.   Bossier Land Acquisition Corp.
27.   HLP Properties, Inc.
28.   PHG Technology Development and Services
      Company, Inc.
29.   Promise Behavioral        Health Hospital of
      Shreveport, Inc.
30.   Promise Rejuvenation Centers, Inc.
31.   Promise Rejuvenation Centers at the Villages,
      Inc.
           Case 18-12491-CSS          Doc 1   Filed 11/04/18   Page 17 of 35



                                         Schedule C


                  Name of Company                         Board of Managers/Officers
1.   Success Healthcare, LLC                      Board of Managers:
2.   Success Healthcare 1, LLC                    James F. Brown
3.   Success Healthcare 2, LLC                    Keith W. Kennedy
4.   Promise Properties of Shreveport, LLC
                                                  Officers:
                                                  Charles Posternack, President
                                                  Suzanne Sterling, Executive Vice President
                                                  and Secretary
                                                  Andrew Hinkelman, Interim Chief Financial
                                                  Officer and Chief Restructuring Officer
                   Case 18-12491-CSS      Doc 1    Filed 11/04/18    Page 18 of 35



                                            Schedule D


                       Name of Company                             Sole Member/Officers
    1.   Professional Rehabilitation Hospital, L.L.C.    Sole Manager:
    2.   HLP Properties at The Villages Holdings, LLC    Promise Healthcare, Inc.
    3.   HLP Properties of Vidalia, LLC
    4.   LH Acquisition, LLC                             Officers:
                                                         N/A




4819-2101-8487.8
4815-7476-4894
                   Case 18-12491-CSS      Doc 1      Filed 11/04/18   Page 19 of 35




                                                Schedule E


                    Name of Company                              Board of Directors/Officers
    1. HLP Properties at the Villages, L.L.C.            Board of Managers:
                                                         James F. Brown
                                                         Keith W. Kennedy

                                                         Officers:
                                                         Charles Posternack, President
                                                         Suzanne Sterling, Executive Vice President
                                                         and Secretary
                                                         Andrew Hinkelman, Interim Chief Financial
                                                         Officer and Chief Restructuring Officer




4819-2101-8487.8
4815-7476-4894
                                           SCHEDULE E
                   Case 18-12491-CSS       Doc 1   Filed 11/04/18   Page 20 of 35



                                             Schedule F


                     Name of Company                          Managing Member/Officers
    1. Vidalia Real Estate Partners, LLC               Managing Member:
                                                       HLP Properties of Vidalia, LLC

                                                       Officers:
                                                       N/A




4819-2101-8487.8
4815-7476-4894
                                           SCHEDULE E
                   Case 18-12491-CSS   Doc 1   Filed 11/04/18   Page 21 of 35



                                         Schedule G


                   Name of Company                           Sole Manager/Officers
    1. HLP of Los Angeles, LLC                     Sole Manager:
                                                   Success Healthcare, LLC

                                                   Officers:
                                                   N/A




4819-2101-8487.8
                   Case 18-12491-CSS   Doc 1   Filed 11/04/18   Page 22 of 35



                                         Schedule H


                     Name of Company                         Sole Manager/Officers
    1. St. Alexius Properties, LLC                 Sole Manager:
                                                   Success Healthcare 2, LLC

                                                   Officers:
                                                   N/A




4819-2101-8487.8
                   Case 18-12491-CSS     Doc 1      Filed 11/04/18    Page 23 of 35



                                            Schedule I


                   Name of Company                               General Partner/Officers
    1. Promise Hospital of East Los Angeles, L.P.       General Partner:
                                                        Promise Healthcare of California, Inc.

                                                        Officers:
                                                        N/A




4819-2101-8487.8
                   Case 18-12491-CSS   Doc 1   Filed 11/04/18   Page 24 of 35




                                         Schedule J


                   Name of Company                          General Partner/Officers
    1. Quantum Properties, L.P.                    General Partner:
                                                   HLP Properties, Inc.

                                                   Officers:
                                                   N/A




4819-2101-8487.8
                                                Case 18-12491-CSS                                        Doc 1                Filed 11/04/18                           Page 25 of 35

Fill in this information to identify the case:
 Debtor name: PROMISE HEALTHCARE GROUP, LLC, et al.                                                                                                                                                              □ Check if this is an amended ﬁling
 United States Bankruptcy Court for the:  District of Delaware 
 Case number (if known):  ________________


Official Form 204

Chapter 11 or Chapter 9 Cases:  List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders                                                                                                                                        12/15

A list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 
101(31). Also, do not include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 30 largest unsecured claims.


Name of creditor and complete mailing address, including zip code           Name, telephone number, and email address of creditor             Nature of the claim(for           Indicate if       Amount of unsecured claim
                                                                            contact                                                           example, trade debts, bank        claim is          If the claim is fully unsecured, fill in only unsecured 
                                                                                                                                              loans, professional services,     contingent,       claim amount. If claim is partially secured, fill in 
                                                                                                                                              and government contracts)         unliquidated,     total claim amount and deduction for value of 
                                                                                                                                                                                or disputed       collateral or setoff to calculate unsecured claim.
                                                                                                                                                                                                   Total claim,  Deduction for 
                                                                                                                                                                                                    if partially  value of collateral  Unsecured Claim
                                                                                                                                                                                                      secured           or setoff
                    HEB ABABA, RONALDOE GUTIERREZ, AND 
                                                                            HEB ABABA, RONALDOE GUTIERREZ, AND YOLANDA 
                    YOLANDA PENNEY
                                                                            PENNEY
                    ATTN: Joseph Antonelli, Esq.  & Janelle Carney, 
                                                                            ATTN: Joseph Antonelli, Esq.  & Janelle Carney, Esq.
1                   Esq.                                                                                                                      Lititgation Settlement                                                                      $3,324,801.00
                                                                            PHONE: 909.393.0223
                    C/O LAW OFFICE OF JOSEPH ANTONELLI
                                                                            FAX: 909.393.0471
                    14758 PIPELINE AVE, SUITE E, 2ND FLOOR
                                                                            EMAIL: jantonelli@antonellilaw.com
                    CHINO HILLS, CA 91709
                                                                            CARDINAL HEALTH PHARMA
                    CARDINAL HEALTH PHARMA
                                                                            ATTN: Tyronza Walton
                    ATTN: Tyronza Walton
2                                                                           PHONE: 614.553.3154                                               Trade Payable                                                                               $1,750,290.49
                    7000 CARDINAL PLACE
                                                                            FAX: 614.652.4117 fax 
                    DUBLIN, OH 43017
                                                                            EMAIL: Tyronza.Walton@cardinalhealth.com
                    RXBENEFITS, INC                                         RXBENEFITS, INC
                    ATTN: Brian Friedenberg                                 ATTN: Brian Friedenberg
3                   3599 BLUE LAKE DRIVE                                    PHONE: 205.789.5991                                               Trade Payable                                                                               $1,446,879.76
                     SUITE 200                                              FAX: 205.980.2354
                    BIRMINGHAM, AL 35243                                    EMAIL: generalinfo@rxbenefits.com
                                                                            PACIFIC NATIONAL GROUP
                    PACIFIC NATIONAL GROUP
                                                                            ATTN: Steve Matheson
                    ATTN: Steve Matheson
4                                                                           PHONE: 626.357.4400                                              Lititgation Settlement                                                                       $1,324,512.24
                    2392 SOUTH BATEMAN AVENUE
                                                                            FAX: (626) 256.9550
                    IRWINDALE, CA 91010
                                                                            EMAIL: info@pacnatgroup.com
                    MEDCENTRIS
                                                                            MEDCENTRIS
                    ATTN: Pete Hartley
                                                                            ATTN: Pete Hartley
                    46 LOUIS PRIMA DRIVE
5                                                                           PHONE: 855 432.5328                                              Trade Payable                                                                                $1,303,347.59
                     SUITE A
                                                                            FAX: 
                     ATTN: LAURA BEGNAUD
                                                                            EMAIL: pete.hartley@medcentris.com
                    COVINGTON, LA 70433
                                                                            FREEDOM MEDICAL, INC.
                    FREEDOM MEDICAL, INC.
                                                                            ATTN: Eric S. Wenzel
                    ATTN: Eric S. Wenzel
6                                                                           PHONE: 610 903.0200 Ext 153                                      Trade Payable                                                                                $1,206,955.66
                    219 WELSH POOL ROAD
                                                                            FAX: 610.903.0180
                    EXTON, PA 19341
                                                                            EMAIL: ewenzel@freedommedical.com
                                                                            CAREFUSION 211, INC.
                    CAREFUSION 211, INC.
                                                                            ATTN: Audrey Spencer 
                    ATTN: Audrey Spencer 
7                                                                           PHONE: 217 568 6539 x118006                                      Trade Payable                                                                                $1,036,882.83
                    88253 EXPEDITE WAY
                                                                            FAX: 
                    CHICAGO, IL 60695
                                                                            EMAIL: Audrey.Spencer@vyaire.com
                    PENNSYLVANIA MANUFACTURERS' ASSOCIATION  PENNSYLVANIA MANUFACTURERS' ASSOCIATION 
                    INSURANCE COMPANY                        INSURANCE COMPANY
                    ATTN: KEVIN AUSTIN ASHLEY                ATTN: KEVIN AUSTIN ASHLEY
8                                                                                                                                            Litigation Settlement                                                                          $955,612.05
                    C/O PETERSON AND MYERES, P.A.            PHONE: 863.294.3360
                    242 W. CENTRAL AVENUE                    FAX: 863.293.4104
                    WINTER HAVEN, FL 33880                   EMAIL: Kashley@petersonmyers.com
                    MORRISON                                                MORRISON
                    ATTN: Tracy Rogge                                       ATTN: Tracy Rogge
9                   400 NORTHRIDGE ROAD                                     PHONE: 404.236.7928                                              Trade Payable                                                                                  $942,838.15
                    SUITE 600                                               FAX: 404.660.9166
                    ATLANTA, GA 30350                                       EMAIL: tracyrogge@iammorrison.com
                                                                            INTERMOUNTAIN/LDS 
                    INTERMOUNTAIN/LDS 
                                                                            ATTN: Monte Crockett 
                    ATTN: Monte Crockett 
10                                                                          PHONE: 801 442.2000                                              Trade Payable                                                                                  $873,559.84
                    36 S. STATE STREET
                                                                            FAX: 
                    SALT LAKE CITY, UT 84111
                                                                            EMAIL: Monte.Crockett@imail.org
                    AMERIHEALTH CARITAS LOUSIANA, INC.                      AMERIHEALTH CARITAS LOUSIANA, INC.
                    ATTN: Robert Lewis Rieger , Jr.                         ATTN: Robert Lewis Rieger , Jr.
11                  C/O ADAMS & REESE, LP‐BR                                PHONE: 225.336.5200                                              Litigation Settlement                                                                          $821,896.00
                    450 LAUREL STREET, SUITE 1900                           FAX: 225.336.5200
                    BATON ROGUE, LA 70801                                   EMAIL: robert.rieger@arlaw.com

                    M*MODAL SERVICES, LTD                                   M*MODAL SERVICES, LTD
                    ATTN: Kashyap Joshi                                     ATTN: Kashyap Joshi
12                  5000 MERIDIAN BOULEVARD                                 PHONE: 615 798 3572                                              Trade Payable                                                                                  $755,158.19
                    SUITE 200                                               FAX: 
                    FRANKLIN, TN 37067                                      EMAIL: kashyap.joshi@mmodal.com
Debtor PROMISE HEALTHCARE GROUP, LLC, et al. Case 18-12491-CSS                                 Doc 1               Filed 11/04/18                         Page 26 of 35                                Case number (if known) __________

Name of creditor and complete mailing address, including zip code   Name, telephone number, and email address of creditor         Nature of the claim(for          Indicate if      Amount of unsecured claim
                                                                    contact                                                       example, trade debts, bank       claim is         If the claim is fully unsecured, fill in only unsecured 
                                                                                                                                  loans, professional services,    contingent,      claim amount. If claim is partially secured, fill in 
                                                                                                                                  and government contracts)        unliquidated,    total claim amount and deduction for value of 
                                                                                                                                                                   or disputed      collateral or setoff to calculate unsecured claim.
                                                                                                                                                                                     Total claim,  Deduction for 
                                                                                                                                                                                      if partially  value of collateral  Unsecured Claim
                                                                                                                                                                                        secured           or setoff
                                                                    ORACLE AMERICA INC
                    ORACLE AMERICA INC
                                                                    ATTN: David Trasatti
                    ATTN: David Trasatti
13                                                                  PHONE: +1 617 510 4922                                        Trade Payable                                                                               $740,013.88
                    500 ORACLE PARKWAY
                                                                    FAX: 
                    REDWOOD SHORES, CA 94065
                                                                    EMAIL: david.trasatti@oracle.com
                    WILLIS‐KNIGHTON HEALTH SYSTEM                   WILLIS‐KNIGHTON HEALTH SYSTEM
                    ATTN: Wendy Ward                                ATTN: Wendy Ward
14                  CORPORATE OFFICE                                PHONE: 318 212.4030                                           Trade Payable                                                                               $627,497.39
                    2600 GREENWOOD ROAD                             FAX: 
                    SHREVEPORT, LA 71103                            EMAIL: wward@wkhs.com
                    LEWIS BRISBOIS                                  LEWIS BRISBOIS
                    ATTN: Jeff Ranen                                ATTN: Jeff Ranen
15                  633 W FIFTH STREET                              PHONE: 213.580.3921                                           Professional Services                                                                       $615,560.13
                    SUITE 4000                                      FAX: 
                    LOS ANGELES, CA 90071                           EMAIL: Jeffrey.Ranen@lewisbrisbois.com
                                                                    MEDLINE INDUSTRIES, INC.
                    MEDLINE INDUSTRIES, INC.
                                                                    ATTN: Lisa Foreman
                    ATTN: Lisa Foreman
16                                                                  PHONE: 847.643.4233                                           Trade Payable                                                                               $614,027.12
                    3 LAKES DR
                                                                    FAX: 847.9492287
                    NORTHFIELD, IL 60093
                                                                    EMAIL: lforeman@medline.com
                    CAREFUSION SOLUTIONS, LLC                       CAREFUSION SOLUTIONS, LLC
                    ATTN: Sonya Sandsmark                           ATTN: Sonya Sandsmark
17                  25082 NETWORK PLACE                             PHONE: 858.617.2812                                           Trade Payable                                                                               $582,678.65
                     SUITE #205                                     FAX: 
                    CHICAGO, IL 60673‐1250                          EMAIL: Sonya.Sandsmark@bd.com
                    PARAMOUNT GENERAL HOSPITAL                      PARAMOUNT GENERAL HOSPITAL
                    ATTN: Lynda Mecoli                              ATTN: Lynda Mecoli
18                  21520 S. PIONEER BLVD.                          PHONE: 954.454.6640                                           Landlord                                                                                    $504,577.14
                     SUITE # 205                                    FAX: 
                    HAWAIIAN GARDENS, CA 90716                      EMAIL: Lynda@immpco.com
                                                                    PARKLAND HEALTH & HOSPITAL SYSTEMS
                    PARKLAND HEALTH & HOSPITAL SYSTEMS
                                                                    ATTN: Keri Disney‐Story
                    ATTN: Keri Disney‐Story
19                                                                  PHONE: 214 590 4171                                           Trade Payable                                                                               $440,929.42
                    5200 HARRY HINES BLVD
                                                                    FAX: 
                    DALLAS, TX 75235
                                                                    EMAIL: keri.disney‐story@phhs.org
                                                                    EAST BATON ROUGE MED. CNTR‐ANC SVCS
                    EAST BATON ROUGE MED. CNTR‐ANC SVCS
                                                                    ATTN: Stephanie Bushart
                    ATTN: Stephanie Bushart
20                                                                  PHONE: 225 7522470                                            Trade Payable                                                                               $431,879.80
                    17000 MEDICAL CENTER DRIVE
                                                                    FAX: 
                    BATON ROUGE, LA 70816
                                                                    EMAIL: stephanie.bushart@ochsner.org
                                                                    IRON MOUNTAIN, INC
                    IRON MOUNTAIN, INC
                                                                    ATTN: Frank Willard
                    ATTN: Frank Willard
21                                                                  PHONE: 610.427.9152                                           Trade Payable                                                                               $431,785.94
                    2000 LONE STAR DRIVE
                                                                    FAX: 
                    DALLAS, TX 75235
                                                                    EMAIL: Frank.Willard@ironmountain.com
                    BUCHALTER NEMER                                 BUCHALTER NEMER
                    ATTN: Mary Rose                                 ATTN: Mary Rose
22                  1000 WILSHIRE BOULEVARD                         PHONE: 213 891.5727                                           Professional Services                                                                       $420,399.57
                    SUITE 1500                                      FAX: (213) 896.0400
                    LOS ANGELES, CA 90017                           EMAIL: mrose@buchalter.com
                                                                    QUESTCARE MEDICAL SERVICES, PLLC
                    QUESTCARE MEDICAL SERVICES, PLLC
                                                                    ATTN: 
                    ATTN: 
23                                                                  PHONE: 800 369 8397                                           Trade Payable                                                                               $407,816.12
                    7032 COLLECTIONS CENTER DRIVE
                                                                    FAX: 214.217.1901
                    CHICAGO, IL 60693
                                                                    EMAIL: 

                    HURON CONSULTING GROUP, INC                     HURON CONSULTING GROUP, INC
                    ATTN: Holly Katz                                ATTN: Holly Katz
24                  1 BATTERYMARCH PARK                             PHONE: 312.235.8520                                           Professional Services                                                                       $385,018.82
                    SUITE 311                                       FAX: 
                    QUINCY, MA 2169                                 EMAIL: hkatz@huronconsultinggroup.com
                    STEALTH PARTNER GROUP                           STEALTH PARTNER GROUP
                    ATTN:                                           ATTN: 
25                  18940 NORTH PIMA ROAD                           PHONE: 480.397.5800                                           Trade Payable                                                                               $353,317.04
                    SUITE 210                                       FAX: 480.397.5811
                    SCOTTSDALE, AZ 85255                            EMAIL: contactus@stealthpartnergroup.com
                                                                    VSH2008 LLC ‐ RENT
                    VSH2008 LLC ‐ RENT
                                                                    ATTN: Danny Brown
                    ATTN: Danny Brown
26                                                                  PHONE: 225 571 7133                                           Landlord                                                                                    $340,175.26
                    PO Box 800
                                                                    FAX: 
                    ST. FRANCISVILLE, LA 70775
                                                                    EMAIL: danbrown1957@yahoo.com
                                                                    BOSTON SCIENTIFIC CORPORATION
                    BOSTON SCIENTIFIC CORPORATION
                                                                    ATTN: Emilia Correia
                    ATTN: Emilia Correia
27                                                                  PHONE: 979‐690‐7799                                           Trade Payable                                                                               $312,099.88
                    ONE BOSTON SCIENTIFIC PLACE
                                                                    FAX: 
                    NATICK, MA 1760
                                                                    EMAIL: emilia.correia@bsci.com

                                                                    CAPE CORAL HOSPITAL
                    CAPE CORAL HOSPITAL
                                                                    ATTN: Cheryl MacKinnon
                    ATTN: Cheryl MacKinnon
28                                                                  PHONE: 239‐424‐1509                                           Trade Payable                                                                               $307,992.78
                    636 DEL PRADO BLVD
                                                                    FAX: 239‐343‐1599
                    CAPE CORAL, FL 33990
                                                                    EMAIL: Cheryl.MacKinnon@LeeHealth.org




Official Form 204                                                     Chapter 11 or Chapter 9 Cases:  List of Creditors Who Have the 20 Largest Unecured Claims                                                                      Page 2
                                           Case 18-12491-CSS
Debtor PROMISE HEALTHCARE GROUP, LLC, et al.                                                   Doc 1               Filed 11/04/18                         Page 27 of 35                                Case number (if known) __________

Name of creditor and complete mailing address, including zip code   Name, telephone number, and email address of creditor         Nature of the claim(for          Indicate if      Amount of unsecured claim
                                                                    contact                                                       example, trade debts, bank       claim is         If the claim is fully unsecured, fill in only unsecured 
                                                                                                                                  loans, professional services,    contingent,      claim amount. If claim is partially secured, fill in 
                                                                                                                                  and government contracts)        unliquidated,    total claim amount and deduction for value of 
                                                                                                                                                                   or disputed      collateral or setoff to calculate unsecured claim.
                                                                                                                                                                                     Total claim,  Deduction for 
                                                                                                                                                                                      if partially  value of collateral  Unsecured Claim
                                                                                                                                                                                        secured           or setoff



                    EFFICIENT MANAGEMENT RESOURCE SYSTEMS, 
                    INC.                                            EFFICIENT MANAGEMENT RESOURCE SYSTEMS, INC.
                    ATTN: Steven M. Goldsobel                       ATTN: Steven M. Goldsobel
29                  C/O LAW OFFICES OF STEVEN GOLDSOBEL, A          PHONE: 310.552.4848                                           Litigation                              Y                                             Unliquidated
                    PROFESSIONAL CORPORATION                        FAX: 310.695.3860
                    1901 AVENUE OF THE STARS, SUITE 1750            EMAIL: steve@sgoldsobel.com
                    LOS ANGELES, CA 90067




                    SURGICAL PROGRAM DEVELOPMENT
                                                                    SURGICAL PROGRAM DEVELOPMENT
                    ATTN: Steven M. Goldsobel
                                                                    ATTN: Steven M. Goldsobel
                    C/O LAW OFFICES OF STEVEN GOLDSOBEL, A 
30                                                                  PHONE: 310.552.4848                                           Litigation                              Y                                             Unliquidated
                    PROFESSIONAL CORPORATION
                                                                    FAX: 310.695.3860
                    1901 AVENUE OF THE STARS, SUITE 1750
                                                                    EMAIL: steve@sgoldsobel.com
                    LOS ANGELES, CA 90067




Official Form 204                                                     Chapter 11 or Chapter 9 Cases:  List of Creditors Who Have the 20 Largest Unecured Claims                                                                      Page 3
                   Case 18-12491-CSS            Doc 1       Filed 11/04/18        Page 28 of 35



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE
---------------------------------------------------------------x
                                                               :
In re:                                                         : Chapter 11
                                                               :
PROMISE HEALTHCARE GROUP, LLC, et al.,1 : Case No. 18-__________ (_____)
                                                               :
                  Debtors.                                     : (Joint Administration Requested)
---------------------------------------------------------------x

                    COMBINED CORPORATE OWNERSHIP STATEMENT
                  AND LIST OF EQUITY INTEREST HOLDERS PURSUANT TO
                      FED. R. BANKR. P. 1007(a)(1), 1007(a)(3), and 7007.1


         Pursuant to Rules 1007(a)(1), 1007(a)(3), and 7007.1 of the Federal Rules of

Bankruptcy Procedure, P romi s e Heal thcare Group, a Del aware li mit ed liability

company, and certain of its affiliates, who are each debtors and debtors in possession in the

above-captioned cases (each a “Debtor”), hereby states as follows:


                 1. Promise Healthcare Group, LLC, is the direct or indirect parent of each of the
                    other Debtors. Promise Healthcare Group, LLC is 100% owned by the non-debtor
                    entities and individuals listed on Exhibit A, attached hereto.

1
  The Debtors in these Chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Professional Rehabilitation Hospital,
L.L.C. (5340), Promise Healthcare #2, Inc. (1913), Promise Healthcare Group, LLC (1895), Promise Healthcare
Holdings, Inc. (2601), Bossier Land Acquisition Corp. (6644), HLP of Los Angeles, LLC (9102), HLP of
Shreveport, Inc. (1708), HLP Properties at The Villages Holdings, LLC (0006), HLP Properties at the Villages,
L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties, Inc. (0068), Promise Healthcare of
California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of Ascension, Inc. (9219), Promise
Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837), Promise Hospital of Dallas, Inc.
(0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at The Villages, Inc.
(2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise Hospital of
Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc. (0659),
Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties of
Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise
Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita Falls, Inc.
(1791), Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), St. Alexius Hospital Corporation #1 (2766),
St. Alexius Properties, LLC (4610), Success Healthcare 1, LLC (6535), Success Healthcare 2, LLC (8861), Success
Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise
Behavioral Health Hospital of Shreveport, Inc. (1823), Promise Rejuvenation Centers, Inc. (7301), Promise
Rejuvenation Center at the Villages, Inc. (7529), and PHG Technology Development and Services Company, Inc.
(7766). The mailing address for the Debtors, solely for purposes of notices and communications, is 999 Yamato
Road, 3rd FL, Boca Raton, FL 33431.



4826-4119-1034
                   Case 18-12491-CSS        Doc 1    Filed 11/04/18   Page 29 of 35



                 2. Promise Healthcare Holdings, Inc. and Success Healthcare, LLC are 100%
                    owned by Promise Healthcare Group, LLC.

                 3. The Debtors listed below are 100% owned by Success Healthcare, LLC:
                    ● HLP of Los Angeles, LLC
                    ● Success Healthcare 1, LLC
                    ● Success Healthcare 2, LLC

                 4. St. Alexius Hospital Corporation #1 and St. Alexius Properties, LLC are 100%
                    owned by Success Healthcare 2, LLC

                 5. Promise Healthcare, Inc. is 96% owned by Promise Healthcare Holdings, Inc. and
                    4% by non-debtor minority Shareholders.

                 6. The Debtors listed below are 100% owned by Promise Healthcare, Inc.:
                    ● Promise Healthcare #2, Inc.
                    ● Promise Hospital of Phoenix, Inc.
                    ● Promise Hospital of Ascension, Inc.
                    ● Promise Hospital of Baton Rouge, Inc.
                    ● Promise Hospital of Louisiana, Inc.
                    ● Promise Hospital of Salt Lake, Inc.
                    ● Promise Hospital of Vicksburg, Inc.
                    ● HLP of Shreveport, Inc.
                    ● Bossier Land Acquisition Corp.
                    ● Promise Hospital of Florida at The Villages, Inc.
                    ● Promise Hospital of Dade, Inc.
                    ● Promise Hospital of Lee, Inc.
                    ● Promise Properties of Dade, Inc.
                    ● Promise Properties of Lee, Inc.
                    ● Promise Properties of Shreveport, LLC
                    ● LH Acquisition, LLC
                    ● HLP Properties at The Villages Holdings, L.L.C.
                    ● HLP Healthcare, Inc.
                    ● HLP Properties, Inc.
                    ● HLP Properties of Vidalia, LLC
                    ● PHG Technology Development and Services Company, Inc.
                    ● Promise Healthcare of California, Inc.
                    ● PH-ELA, Inc.
                    ● Promise Rejuvenation Centers, Inc.
                    ● Promise Rejuvenation Center at The Villages, Inc.
                    ● Promise Behavioral Health Hospital of Shreveport, Inc.

                 7. The Debtors listed below are 100% owned by Promise Healthcare #2, Inc.:
                    ● Promise Hospital of Dallas, Inc.
                    ● Promise Hospital of Overland Park, Inc.
                    ● Promise Hospital of Wichita Falls, Inc.
                    ● Promise Skilled Nursing Facility of Overland Park, Inc.
4826-4119-1034
-
                   Case 18-12491-CSS         Doc 1    Filed 11/04/18     Page 30 of 35



                    ● Promise Skilled Nursing Facility of Wichita Falls, Inc.

                 8. Professional Rehabilitation Hospital, L.L.C. is 78% owned by Promise
                    Healthcare, Inc., 11% owned by non-debtor Dr. Barry Tillman, and 11% owned
                    by non-debtor Dr. C. Randolph Tillman.

                 9. HLP Properties at The Villages, L.L.C. is 100% owned by HLP Properties at
                    The Villages Holdings, LLC.

                 10. Quantum Health, Inc. is 100% owned by HLP Healthcare, Inc.

                 11. Quantum Properties Inc. is 75% owned by HLP Properties, Inc., and 25% owned
                     by non-debtors Mohammed Bari Trust, Saleem Ishaque Trust, Roy Rodriquez
                     Trust, Robert Bradley Sanders Trust and Tan The Nguyen Trust.

                 12. Vidalia Real Estate Partners, LLC is 75% owned by HLP Properties of Vidalia
                     and 22 % owned by non-debtor Louisiana Riverfront Development, LLC.

                 13. Promise Healthcare of California, Inc. is the general partner of Promise Hospital
                     of East Los Angeles, L.P., and PH-ELA, Inc. is the limited partner of Promise
                     Hospital East Los Angeles, L.P.




4826-4119-1034
-
                 Case 18-12491-CSS    Doc 1   Filed 11/04/18   Page 31 of 35



                                         Exhibit A

                     List of Investors of Promise Healthcare Group, LLC




4826-4119-1034
                 Case 18-12491-CSS              Doc 1      Filed 11/04/18          Page 32 of 35




                                                                                        Approved
         Name                                                                           PHG LLC %

  1      FP Offshore, Ltd.                                                              31.15
  2      CVP LLC SPV Series I                                                           30.25
  3      Belmont Strategic Income Fund, LP                                              8.02
  4      Magna Carta Life Insurance Ltd.                                                1.97
  5      Texas Flying Legends Museum's assigned interest from Marco LP                  1.82
  6      Chariot Stable Asset Fund LP                                                   1.64
  7      Haines All-Seasons Select Fund I, LLC                                          1.30
  8      Guerrieri Investment Partnerships A & B                                        1.30
  9      Mingaladon, LP                                                                 1.04
  10     Serlin, Marsha                                                                 1.04
  11     Haslinger Diversified Ventures, Ltd.                                           0.91
  12     TJNJH Investment Partnership Stable Value Fund                                 0.88
  13     CVP SPV LLC Series III                                                         0.71
  14     Haines All-Seasons Select Fund II, LLC                                         0.55
  15     Pietranek, Richard J.                                                          0.53
  16     Breslow, John A.                                                               0.52
  17     Stoll Residuary Trust                                                          0.52
  18     Jerrold R Glass Trustee, Jerrold R Glass Trust                                 0.52
  19     Garfinkel, Eric and Diane                                                      0.52
  20     Jupiter Fund Series                                                            0.46
  21     Katherine L. Olson Trust                                                       0.45
  22     Pasculano, Lynne                                                               0.39
  23     Stuttgart LP                                                                   0.39
  24     MJA Innovative Income Fund, LP                                                 0.39
  25     J Thomas McMurray                                                              0.39
  26     David A. Muslin Trust                                                          0.38
  27     Heinrich Winter or Birgitt Winter Survivorship Marital Property Account        0.37
  28     Frain, Richard and Tamberly                                                    0.36
  29     Robert Scot Building Venture                                                   0.34
  30     Jupiter Fund Plus Series                                                       0.33
  31     Takoma Alpha Dedicated Fund Series (Interests of the Sali Multi- Serie         0.32
  32     Willow Springs Charitable Trust                                                0.32
  33     Cora, William J.                                                               0.30
  34     TJNJH Investment Partnership Hybrid Value Fund                                 0.26
  35     Galt, Errol T.                                                                 0.26
  36     Breslow, Sonia M.                                                              0.26
  37     Katherin L. Olson Trust B                                                      0.26




4826-4119-1034
-
                  Case 18-12491-CSS            Doc 1      Filed 11/04/18          Page 33 of 35



 38     Aegis Holdings (Onshore) Inc. FBO Kirkland Ventures, LLC                        0.26
 39     Ormond Holdings, LLC                                                            0.26
 40     Simms Partners, LLC                                                             0.26
 41     Founding Partners Receiver - 154                                                0.23
 42     Founding Partners Receiver - 156                                                0.23
 43     James H Ferguson Dec of TR and Nancy B Ferguson Dec of Tr Ten/Co                0.23
 44     Edmund C. Woodbury Revocable Living Trust Randi S. Woodbury Rev                 0.22
 45     H&D Levy Limited Partnership                                                    0.21
 46     Edward J. Shultz IRA                                                            0.21
 47     Magnuson, David and Carol                                                       0.21
 48     Sloan, Gerald                                                                   0.21
 49     Ammidon, Ashley                                                                 0.17
 50     Mt. Kenwinn Partners L.P                                                        0.17
 51     Foreman, Todd and Tracy                                                         0.17
 52     Barmen, Stewart B.                                                              0.17
 53     Maryann Larson, IRA, Charles Schwab Custodian                                   0.16
 54     Cassidy, Douglas and Kathleen                                                   0.16
 55     Imageworks Manufacturing, Inc.                                                  0.16
 56     Dudley L. Simms III Trust                                                       0.16
 57     Mcnitt, Willard C.                                                              0.15
 58     Sumnicht Money Masters Fund II Liquidating Trust II                             0.14
 59     Arthur Daniel Pigott IRA Rollover                                               0.14
 60     Webb Shadle Memorial Fund - 7                                                   0.13
 61     Butterfield Trust (Bermuda) Limited as Trustee of George G. Strong Gift         0.13
 62     Douglas J Cassidy IRA Rollover                                                  0.13
 63     Simmons, Cal                                                                    0.13
 64     Lucking, Scott C. and Cynthia B.                                                0.13
 65     Butterfield Trust (Bermuda) Limited as Trustee of Jeanne Adele Strong           0.13
 66     Serlin, Cindy F.                                                                0.13
 67     Hebert, Jill D.                                                                 0.13
 68     Founding Partners Receiver - 155                                                0.13
 69     Wood, Donald C.                                                                 0.13
 70     John N. Brodson IRA                                                             0.13
 71     Thompson Investment Co.                                                         0.13
 72     Muslin, Steven H & Carol S                                                      0.13
 73     Nancy H. Hart Trust                                                             0.12
 74     Olive G Peters Living Trust                                                     0.12
 75     Bales, Robert Michael                                                           0.11
 76     The Rock of Gainesville                                                         0.11
 77     Gregory C Vrablik, IRA Rollover, Charles Schwab Custodian                       0.11
 78     Fallin, Edward D.                                                               0.11
 79     Kerr, L. Hamilton                                                               0.11
 80     William H. Myers Profit Sharing fbo William H. Myers                            0.10




4826-4119-1034
-
                  Case 18-12491-CSS                Doc 1   Filed 11/04/18         Page 34 of 35



 81     Arnold, Alan C & Elizabeth S                                                   0.10
 82     Bonewitz, Joseph William                                                       0.09
 83     Robert D. Horne IRA                                                            0.08
 84     Sanders, Roger M.                                                              0.07
 85     Hani Jacob Saleh, M.D. North Shore Assoc. in Gynecology and Obstetri           0.06
 86     Austin Highland Holdings LP                                                    0.06
 87     Butterfield Trust (Bermuda) Limited as Trustee of George G. Strong Gift        0.06
 88     Mary Louise Goebel Trust u a dtd 9 30 92                                       0.06
 89     Meredith Bluhm Revocable Trust                                                 0.06
 90     Karen G. Ridout IRA                                                            0.05
 91     Strauch, Gerald O.                                                             0.05
 92     Kathleen A. Olberts Living Trust                                               0.05
 93     Kathleen Olberts IRA                                                           0.05
 94     Gunlicks-Ridout, Karen                                                         0.05
 95     Webb Shadle Memorial Fund - 73                                                 0.05
 96     MLPF&S Cust FBO Sheila M. Potiker ROTH - 184                                   0.04
 97     MLPF&S Cust FBO Sheila M. Potiker ROTH - 186                                   0.04
 98     MLPF&S Cust FBO Sheila M. Potiker ROTH - 185                                   0.04
 99     Uma N. Aggarwal Trust                                                          0.04
 100    Sun, Daniel and Alice                                                          0.04
 101    Neil H. Smith Revocable Trust                                                  0.04
 102    Greenbarg, Todd                                                                0.04
 103    Errol T. Galt Roth IRA                                                         0.04
 104    Ammidon, Hoyt                                                                  0.04
 105    Hampton, Donald                                                                0.04
 106    William H. Myers Profit Sharing Plan fbo William H. Myers                      0.03
 107    John Bonnett, IRA Rollover, Charles Schwab Custodian                           0.03
 108    Alan C Arnold Roth IRA                                                         0.03
 109    Hudson Food Stores                                                             0.03
 110    Fues, Philip B.                                                                0.03
 111    Kathleen Ann Olberts Living Trust                                              0.03
 112    Meyer Family Associates, LLC                                                   0.03
 113    Tollefson, Scott                                                               0.03
 114    Baldwin, Barbara K.                                                            0.02
 115    Lucille E. Robbins Trust u a dtd 7 31 92                                       0.02
 116    Noble Consulting LLC                                                           0.02
 117    Norma J. Pigott IRA Rollover                                                   0.02
 118    Joan M Bowers Trust                                                            0.01
 119    Greenbarg, Gerson                                                              0.01
 120    Chris A Bowers National Advisors Trust IRA Rollover - 216                      0.01
 121    Chris A Bowers National Advisors Trust IRA Rollover - 215                      0.01
        Total *                                                                      100.00%


        * Due to rounding, totals may not equal 100%




4826-4119-1034
-
                     Case 18-12491-CSS                      Doc 1            Filed 11/04/18           Page 35 of 35




Fill in this information to identify the case and this filing:


Debtor Name      Promise Healthcare Group, LLC

United States Bankruptcy Court for the: District of Delaware
                                                    (State)
Case number (If known):


Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors 12/15
An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in
the document, and any amendments of those documents. This form must state the individual’s position or relationship to the
debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property
by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18
U.S.C. §§ 152, 1341, 1519, and 3571.


                            Declaration and signature

                       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the
                       partnership; or another individual serving as a representative of the debtor in this case.

                       I have examined the information in the documents checked below and I have a reasonable belief that the information
                       is true and correct:

                       ☐           Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)


                       ☐           Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)


                       ☐           Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)


                       ☐           Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)


                       ☐           Schedule H: Codebtors (Official Form 206H)


                       ☐           Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)


                       ☐           Amended Schedule


                       ☒           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not
                                   Insiders (Official Form 204)


                       ☒          Other document that requires a declaration Combined Statement of Corporate Ownership and List of Equity
                                  Security Holders

I declare under penalty of perjury that the foregoing is true and correct.
Executed on    11/4/2018
                MM / DD / YYYY


                                                                       

                                                                       Signature of individual signing on behalf of debtor

                                                                       Andrew Hinkelman
                                                                       Printed name
                                                                       Chief Restructuring Officer
                                                                       Position or relationship to debtor


EAST\162237871.1
